DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 was filed after the mailing date of the Application on 08/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center body" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, this limitation will be interpreted as “a poppet center body”.
Claims 2-14 are also rejected because they depend upon the rejected claim 1.

Claim 16 is also rejected because they depend upon the rejected claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John et al. (US 2020/0300380).
With regards to claim 1:	John et al. discloses (refer to Fig. 1 below) a pneumatic inflation valve assembly, comprising:
a valve housing (140) defining a valve cavity (121), the valve housing including an axial proximate end (P) and an axial distal end (D), the proximate end (P) including an outlet (151) from the valve cavity (121) and the distal end (D) including an inlet  (131) into the valve cavity (121), the proximate end (P) includes a motion hole (153, M) formed through it, the distal end (D) includes a receiving volume (134) defined therein; and 
a poppet (170) disposed in the valve cavity, the poppet including an axial proximate stem (174) extending through the motion hole (153, M), an axial distal stem (173) at least partially disposed in the receiving volume (134), the poppet being moveable within the valve cavity between an opened position and a closed position (as shown), wherein: 


    PNG
    media_image1.png
    1114
    1008
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:	John et al. discloses the assembly of claim 1, comprising: 
 	a lever assembly (200) mounted to the proximate exterior surface of the valve housing (140), 
 	the lever assembly configured to operationally engage the proximate stem (174) to selectively move the poppet from the closed position to the opened position.
With regards to claim 3:	John et al. discloses the assembly of claim 2, wherein the lever assembly (200) includes an axial proximate biasing member (240) that urges the lever assembly against engaging with the poppet (140).
With regards to claim 8:
John et al. discloses the assembly of claim 3, further comprising a plurality of seal members, including: 
an axial proximate O-ring (212) in the motion hole, operationally engaging the proximate stem and the motion hole; and 
an axial distal O-ring (211), operationally engaging the distal stem and the receiving volume; and 
an annular body seal (152) for the poppet operationally engaging an axial proximate side of the center body and an annular seal land (172) at a distal segment of the motion hole.
With regards to claim 9:
John et al. discloses the assembly of claim 8, further comprising an axial distal flange (F1) for being positioned against a gas supply container (110) and a flange O-ring (S) for operationally engaging the distal flange (F1) and the gas supply container (110).
With regards to claim 10:
John et al. discloses the assembly of claim 8, wherein the center body (171) of the poppet is disc shaped, having a cross-sectional area that is larger than the distal stem (173).
With regards to claim 11:
John et al. discloses the assembly of claim 10, wherein the outlet (151) fluidly connects with the motion hole (153, M) between the annular seal land (152) and the proximate O-ring (212).
With regards to claim 12:
John et al. discloses the assembly of claim 11, wherein the motion hole (153, M) has a frustoconical profile between the outlet and the annular seal land which diverges toward the annular seal land, thereby defining an inner diameter of the annular seal land.
With regards to claim 13:
John et al. discloses the assembly of claim 12, wherein an annular boss extends distally from an axial proximate surface of the valve cavity, wherein an outer profile of the annular boss converges toward the distal segment of the motion hole, thereby defining an outer diameter of the annular seal land (172).
With regards to claim 14:
John et al. discloses the assembly of claim 10, wherein:
a contact surface area between the annular body seal (152) for the poppet and the annular seal land is APO;
a contact surface area between the proximate O-ring and the poppet is APl; 
a contact surface area between the distal O-ring and the poppet is ADI; wherein: 
APO>ADl; and

With regards to claim 17:
In making and/or using the device of John et al., one would necessary perform the method of operating a pneumatic inflation valve assembly comprising: 
positioning a poppet (170) of the valve in an opened position, wherein a center body (171) of the poppet in a valve cavity (121) of the valve housing is spaced from an axial distal end (D) of the valve housing and an axial proximate end (P) of the valve housing, and an axial distal stem (173) of the poppet extends into a receiving volume (134) in the axial distal end (D) of the valve housing; and 
moving the poppet (170) from the opened position to an axial closed position, wherein the center body (171) is positioned to fluidly seal a motion hole (153) of the axial proximate end (P) of the valve housing and the axial distal stem of the poppet extends into the receiving volume (134) in the axial distal end (D) of the valve housing, wherein when the poppet is at the opened position the distal stem (173) extends further into the receiving volume (134) than when the poppet is at the closed position.
With regards to claim 18:
John et al. discloses the method of claim 17, wherein moving the poppet from the opened position to the closed position comprises: 
removing a lever assembly (200) from the proximate exterior surface of the valve housing to access the proximate portion of the proximate stem; and 
applying a biasing force (pneumatic inlet pressure P1) to the proximate portion of the proximate stem to move the poppet from the opened position to the closed position.
With regards to claim 19:
John et al. discloses the method of claim 18, further comprising:
moving the poppet from the closed position to the opened position by engaging the lever assembly (200) to apply a biasing force to the proximate stem when the proximate stem axially extends from the motion hole, axially beyond the proximate end of the valve housing.
With regards to claim 20:
John et al. discloses the method of claim 19, wherein moving the poppet from the opened position to the closed position comprises: 
applying a biasing force (inlet pressure P1) to an axial distal side of the center body of the poppet to move the poppet from the opened position to the closed position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintzman et al. (US 6,321,770) and in view of John et al. (US 2020/0300380).
With regards to claim 15:
Hintzman et al. discloses (refer to Fig. 2 below) an egress system of an aircraft (2), comprising:
an evacuation slide (1); 
a gas supply container (12) to inflate the evacuation slide; and


    PNG
    media_image2.png
    600
    882
    media_image2.png
    Greyscale

Fig. 2
 	Hintzman et al. does not disclose the assembly including: 
 	a valve housing defining a valve cavity, the valve housing including an axial proximate end and an axial distal end, the proximate end including an outlet from the valve cavity and the distal end including an inlet into the valve cavity, the proximate end includes a motion hole formed through it, the distal end includes a receiving volume defined therein; and 
 	a poppet disposed in the valve cavity, the poppet including an axial proximate stem extending through the motion hole, an axial distal stem at least partially disposed in the receiving volume, the poppet being moveable within the valve cavity between an opened position and a closed position, wherein: 

John et al. discloses (refer to Fig. 1 above) a pneumatic inflation valve assembly, comprising:
a valve housing (140) defining a valve cavity (121), the valve housing including an axial proximate end (P) and an axial distal end (D), the proximate end (P) including an outlet (151) from the valve cavity (121) and the distal end (D) including an inlet  (131) into the valve cavity (121), the proximate end (P) includes a motion hole (153, M) formed through it, the distal end (D) includes a receiving volume (134) defined therein; and 
a poppet (170) disposed in the valve cavity, the poppet including an axial proximate stem (174) extending through the motion hole (153, M), an axial distal stem (173) at least partially disposed in the receiving volume (134), the poppet being moveable within the valve cavity between an opened position and a closed position (as shown), wherein: 
when the poppet is at the opened position the distal stem (173) extends further into the receiving volume (134) than when the poppet is at the closed position, and a poppet center body (171) is axially spaced from the proximate end (P) of the valve housing and the distal end (D) of the valve housing (140).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hintzman et al. to use the pneumatic inflation valve assembly as disclosed by John et al. as an alternative design for the pneumatic inflation valve assembly of Hintzman et al. (since they are both pneumatic inflation valve assembly) to provide the same functional egress system of an aircraft.
With regards to claim 16:
Hintzman et al., as modified, discloses the system of claim 15, comprising:
a lever assembly (200) mounted to the proximate exterior surface of the valve housing, 
the lever assembly configured to operationally engage the proximate stem (174) to selectively move the poppet from the closed position to the opened position.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2020/0300380), as applied to claim 3 above, and in view of Chacko (US 3,782,413).
With regards to claim 4:
John et al. discloses the assembly of claim 3 (see rejected claim 3 above).
John et al. does not disclose the proximate biasing member is a torsional spring.
Chacko discloses (refer to Fig. 3 below) a trigger mechanism for a gas valving apparatus including a lever (36) for displacing the valve poppet (30) into its off (opening) position, comprising a biasing member which is a torsional spring (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John et al. to use the trigger mechanism as disclosed by Chacko as an alternative design for the lever assembly of John et al. for displacing the valve poppet.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2020/0300380), as applied to claim 3 above, and in view of Crowley (US 1,846,315).
With regards to claim 7:
John et al. discloses the assembly of claim 3 (see rejected claim 3 above).
John et al. does not disclose an axial distal biasing member disposed between an axial distal surface of the valve cavity and an axial distal side of the center body of the poppet, the 

    PNG
    media_image3.png
    899
    820
    media_image3.png
    Greyscale

Fig. 3
Crowley discloses (refer to Fig. 4 below) a pneumatic inflation valve assembly comprising an axial distal biasing member (17) disposed between an axial distal surface of the valve cavity and an axial distal side of the center body (16) of the poppet, the distal biasing member configured to move the poppet from the opened position to the closed position, to thereby close the valve.

    PNG
    media_image4.png
    638
    618
    media_image4.png
    Greyscale

Fig. 4
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John et al. to have an axial distal biasing member disposed between an axial distal surface of the valve cavity and an axial distal side of the center body of the poppet, the distal biasing member configured to move the poppet from the opened position to the closed position, to thereby close the valve as disclosed by .
Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MINH Q LE/            Primary Examiner, Art Unit 3753